EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Ohashi on February 9, 2022.
The application has been amended as follows: 
As per Claim 1. (Currently Amended) A method for controlling an information terminal that communicates, via a network, with a first server that manages allergy information related to a user corresponding to identification information identifying the user, the method comprising: 
acquiring a restaurant ID and a seat ID indicating a seat of the user via a first operation screen displayed on a display of an information terminal of the user; 
acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via the network, the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient; 
transmitting the identification information stored in the information terminal to the first server, and acquiring, from the first server, allergy information related to the user based on the identification information, the allergy information including information indicating a level of an allergic reaction of the user to each ingredient; generating, based on the menu information and the allergy information, a personalized menu arranged for the user according to the allergy information; displaying the personalized menu on a second operation screen for accepting an order of a dish in the restaurant, the second operation screen being displayed on [[a]] the display of the information terminal of the user; and 
wherein, [[in]] the generating of the personalized menu, menu includes: 
calculating a value using the amount of an ingredient included in a dish in the menu information and the level of the allergic reaction of the user to the ingredient; and 
when the calculated value generating a changed dish in which the amount of the ingredient in the dish is reduced such that the calculated value becomes below the criterion value, and 
the personalized menu includes the changed dish. 
As per Claim 2. (Cancelled).  
As per Claim 3. (Previously Presented) The method according to Claim 1, wherein the reducing of the allergy ingredient includes removing the allergy ingredient such that the amount of the ingredient is zero.  
4. (Currently Amended) A method for controlling an information terminal that communicates, via a network, with a first server that manages allergy information related to a user corresponding to identification information identifying the user, the method comprising: acquiring a restaurant ID and a seat ID indicating a seat of the user via a first operation screen displayed on a display of an information terminal of the user; acquiring, based on the restaurant ID, menu information indicating one or more dishes provided by a restaurant corresponding to the restaurant ID, from a second server related to the restaurant via the network, the menu information including information indicating one or more ingredients contained in each dish and an amount of each ingredient;

 generating, based on the menu information and the allergy information, a personalized menu arranged for the user according to the allergy information; 
displaying the personalized menu on a second operation screen for accepting an order of a dish in the restaurant, the second operation screen being displayed on the display of the information terminal of the user; and
 transmitting to the second server, ordered-dish information and the seat ID, the ordered- dish information representing the dish selected from the personalized menu, wherein, in the generating of the personalized menu, a value is calculated using the amount of an ingredient included in a dish in the menu information and the level of the allergic reaction of the user to the ingredient, and 
when the calculated value dish is determined as an allergy dish that includes an allergy ingredient that causes allergy, and 
the personalized menu is generated by excluding [[an]] the allergy dish included in the menu information
As per Claim 5. (Original) The method according to Claim 1, wherein the identification information includes a user ID.  
As per Claim 6. (Original) The method according to Claim 1, wherein the first server is different from the second server.  

As per Claim 8. (Original) The method according to Claim 7, wherein the identification code includes a QR code.  
As per Claim 9. (Original) The method according to Claim 1, wherein the first server distributedly manages at least one of biological information including the allergy information, item purchase history information, preference information including dish order history information of the user, or the behavior history information including the location information of the user.  
As per Claim 10. (Cancelled).  
As per Claim 11. (Original) An information terminal that executes the method according to Claim 1.  
As per Claim 12. (Original) A non-transitory computer-readable storage medium storing a program for causing a computer of the information terminal to execute the method according to Claim 1.  
As per Claim 13. (Original) The non-transitory computer-readable storage medium according to Claim 12, wherein the identification information identifying the user includes a serial code assigned to the program for each information terminal.  

Drawings
The drawings were received on May 26, 2020.  These drawings are sufficient.


Reasons for Allowance
The most remarkable prior arts on record are to Chang Korean Patent Application KR101761741 and Irani-Cohen et al. U.S. Patent Application Publication 2018/0144821. 
Chang is directed to  a food menu analysis and recommendation system capable of recommending a proper food menu to a customer by using nutrition information, harmfulness information, and intake information of food in a menu and physical constitution information of the customer. The system includes: a food requirement planning system demanding food ingredients in accordance with food bill of material (F-BOM) information of food ingredients, food bill of process (F-BOP) information including cooking processes and hours, food master data, raw ingredient stock information, and ingredient supply information; a menu order system providing at least one food menu, through a menu database of a restaurant, and placing an order for food from a menu selected by a user; a user information system receiving and storing basic information, disease information, physical constitution information, and previous order information of the user; and a menu analysis and recommendation system recommending a proper food menu item for the user by interconnecting the food requirement planning system, the menu order system, and the user information system.
Chang., Abstract. 
Irani-Cohen et al. is directed to systems, methods, and computer-readable non-transitory storage medium for protecting a patient from adverse reaction to a food ingredient are provided. The system derives a first confidence level data indicating a probability of the patient having adverse reaction to the food ingredient from the patient's medical data. The system obtains food ingredient information comprising a second confidence level data indicating a probability of the food ingredient existing in the food item. Based on the first and second confidence level data, the system generates a safety level for the patient to consume the food item. Then, the system can cause a machine to take an Abstract. 
Chang nor Irani-Cohen et al. teach the limitations of the claimed invention, wherein, the generating of the personalized menu includes calculating a value using the amount of an ingredient included in a dish in the menu information and the level of the allergic reaction of the user to the ingredient; and when the calculated value is equal to or larger than a criterion value, generating a changed dish in which the amount of the ingredient in the dish is reduced such that the calculated value becomes below the criterion value, and the personalized menu includes, the changed dish. 
Moreover, Chang, Irani-Cohen et al. or none of the prior art of record remedies the deficiencies found in Chang and Irani-Cohen et al.  or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama, Japanese Patent Application Publication JP2006079209A discusses a dish ordering terminal device 2 having a display means has a screen control means 101 for providing control of a screen displayed in the display means. Based on information about the dishes obtained and information about the allergy that the user ordering the dishes has, a menu display screen including dishes not containing food to which the user is allergic as well as dishes that can be made with or without the food to which the user is allergic or with other foods is displayed by the display means.  Solution.
Gluck, U.S. Patent Application Publication 2015/0199776 discusses a method and apparatus for providing food to a patron, such as a restaurant patron, is provided. The method includes receiving a set of food sensitivity and preference query responses from the patron, employing the computing device to evaluate a proposed target restaurant set of dish offerings, or menu, in view of the set of food sensitivity and preference query responses and determine a patron specific menu based on the proposed target restaurant set of dish offerings and the set of food sensitivity and preference query responses, and providing the patron specific menu to the patron based on the evaluation and determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687